ORDER
PER CURIAM.
Russell E. Stagner (Stagner) appeals from the judgment upon his conviction by a jury of two counts of statutory sodomy in the first degree, Section 566.062, RSMo 1994, and one count of statutory sodomy in the second degree, Section 566.064, RSMo 1994, for which he was sentenced as a prior and persistent offender and a persistent sexual offender to two consecutive life terms and a consecutive term of twenty years’ imprisonment. Stagner claims that the trial court erred in overruling in part defense counsel’s objection and admitting evidence of the statements Stagner made regarding his attraction to young boys because any probative value was outweighed by its prejudicial effect. We affirm.
*863We have reviewed the briefs of the parties, the legal file and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information only, setting forth the reasons for this order pursuant to Rule 30.25(b).